                      Case 1:20-cv-04119-JPO Document 7 Filed 05/29/20 Page 1 of 2
                                                                                                                         HJB
                                 U.S. District Court [LIVE]
                           Western District of Texas (San Antonio)
                      CIVIL DOCKET FOR CASE #: 5:20−cv−00069−OLG

Haby v. Time Warner Cable Pension Plan                                     Date Filed: 01/17/2020
Assigned to: Chief Judge Orlando L. Garcia                                 Jury Demand: None
Demand: $21,000                                                            Nature of Suit: 791 Labor: E.R.I.S.A.
Cause: 29:1132 E.R.I.S.A.−Employee Benefits                                Jurisdiction: Federal Question
Plaintiff
Doris Haby                                                 represented by Jeffrey E. Dahl
                                                                          Law Office of Jeffrey Dahl
                                                                          405 N. St. Mary's Street − Suite 242
                                                                          San Antonio, TX 78205
                                                                          (210) 527−0900
                                                                          Fax: 210/527−0901
                                                                          Email: jdahl@erisaattorneyintexas.com
                                                                          ATTORNEY TO BE NOTICED


V.
Defendant
Time Warner Cable Pension Plan                             represented by Ashley Allen Carr
                                                                          DLA Piper LLP (US)
                                                                          401 Congress Avenue
                                                                          Suite 2500
                                                                          Austin, TX 78701
                                                                          512−457−7251
                                                                          Fax: 512−721−2251
                                                                          Email: ashley.carr@dlapiper.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


 Date Filed               #        Docket Text

 01/17/2020                   Ï1   COMPLAINT ( Filing fee $ 400 receipt number 0542−13094513). No Summons
                                   requested at this time, filed by Doris Haby. (Attachments: # 1 Civil Cover Sheet)(Dahl,
                                   Jeffrey) (Entered: 01/17/2020)

 01/17/2020                   Ï    Case assigned to Chief Judge Orlando L. Garcia. CM WILL NOW REFLECT THE
                                   JUDGE INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE
                                   JUDGE INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT YOU
                                   FILE IN THIS CASE. (bc) (Entered: 01/21/2020)

 01/17/2020                   Ï    If ordered by the court, all referrals will be assigned to Magistrate Judge Bemporad (bc)
                                   (Entered: 01/21/2020)

 04/06/2020                   Ï2   MOTION to Transfer Case by Time Warner Cable Pension Plan. (Attachments: # 1
                                   Appendix, # 2 Proposed Order)(Carr, Ashley) (Entered: 04/06/2020)

 04/13/2020                   Ï3
             Case 1:20-cv-04119-JPO Document 7 Filed 05/29/20 Page 2 of 2
                     Response in Opposition to Motion, filed by Doris Haby, re 2 MOTION to Transfer Case
                     filed by Defendant Time Warner Cable Pension Plan (Attachments: # 1 Proposed
                     Order)(Dahl, Jeffrey) (Entered: 04/13/2020)

04/20/2020      Ï4   REPLY to Response to Motion, filed by Time Warner Cable Pension Plan, re 2
                     MOTION to Transfer Case filed by Defendant Time Warner Cable Pension Plan (Carr,
                     Ashley) (Entered: 04/20/2020)

05/11/2020      Ï5   NOTICE of Supplemental Authority by Time Warner Cable Pension Plan re 2 MOTION
                     to Transfer Case (Attachments: # 1 Exhibit)(Carr, Ashley) (Entered: 05/11/2020)

05/27/2020      Ï6   ORDER GRANTING re 2 MOTION to Transfer Case filed by Time Warner Cable
                     Pension Plan. It is Ordered that this case is hereby TRANSFERRED to the Southern
                     District of New York. Signed by Chief Judge Orlando L. Garcia. (wg) (Entered:
                     05/28/2020)
